 PROB 12C                                                                               Report Date: May 2, 2019
(6/16)
                                                                                                   FILED IN THE
                                       United States District Court                            U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT OF WASHINGTON


                                                      for the
                                                                                          May 06, 2019
                                                                                              SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Joshua Alan Blythe                      Case Number: 0980 2:17CR00217-WFN-1
 Address of Offender:                   Spokane Valley, Washington 99216
 Name of Sentencing Judicial Officer: The Honorable Dana Christensen, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: July 12, 2013
 Original Offense:        Conspiracy to Distribute Controlled Substances , 21 U.S.C. § 846
 Original Sentence:       Prison - 50 months               Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     U.S. Attorney’s Office           Date Supervision Commenced: March 14, 2017
 Defense Attorney:        Federal Defender’s Office        Date Supervision Expires: March 13, 2020

                                         PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition #2 : The defendant shall not commit another federal, stated or local
                        crime.

                        Supporting Evidence: Mr. Blythe was in direct violation of mandatory condition #2 by
                        being arrested for malicious mischief domestic violence on April 26, 2019.

                        On March 15, 2017, Mr. Blythe was given a copy of his judgment and his conditions of
                        supervision were explained to him. Mr. Blythe signed his judgment reflecting he understood
                        each condition.

                        This officer reviewed Spokane County Sheriff’s Office report # 2019-10055473. It states
                        that on April 26, 2019, Mr. Blythe was arrested at his residence for throwing a dresser
                        drawer, which broke a window. Mr. Blythe was having a verbal argument with his girlfriend
                        at that time. He was released from custody on April 27, 2019. His next court date is in
                        Spokane County District Court on May 7, 2019.
Prob12C
Re: Blythe, Joshua Alan
May 2, 2019
Page 2
The U.S. Probation Office respectfully recommends the Court issue a summons requiring the offender to appear
to answer to the allegations contained in this petition.



                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on:     05/02/2019
                                                                          s/Joshua D. Schull
                                                                          Joshua D. Schull
                                                                          U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [X ]     The Issuance of a Summons
 [ ]      Other

                                                                          Signature of Judicial Officer

                                                                            5/6/19
                                                                          Date
